Case 2:18-cv-02104-JTF-tmp Document 215 Filed 05/03/19 Page 1 of 4                      PageID 3590


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 RAYMOND JAMES & ASSOCIATES, INC.,

        Plaintiff,

 v.                                                     NO. 2:18-cv-02104-JTF-tmp

 50 NORTH FRONT ST. TN, LLC,

        Defendant.


   DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO FILE A REPLY BRIEF, AND
 INCORPORATED MEMORANDUM OF LAW IN SUPPORT, TO PLAINTIFF’S RESPONSE
  TO DEFENDANT’S MOTION TO STAY DISCOVERY PENDING THE ADJUDICATION
 OF DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
 ______________________________________________________________________________

        COMES NOW the Defendant, 50 North Front St. TN, LLC (hereinafter “Landlord”), by

 and through counsel, and pursuant to Local Rule 7.2(c), respectfully submits the following Motion

 for Leave to File a Reply Brief and Incorporated Memorandum in Support.

        On April 12, 2019, Landlord filed a “Motion to Stay Discovery Pending the Adjudication

 of Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint”, along with a supporting

 Memorandum of Law. (See ECF Nos. 204 and 204-1). On April 26, 2019, the Plaintiff, Raymond

 James & Associates, Inc. (hereinafter “RJA”), filed “Plaintiff’s Response in Opposition to

 Defendant’s ‘Motion to Stay Discovery Pending the Adjudication of Defendant’s Motion to

 Dismiss Plaintiff’s First Amended Complaint.’” (See ECF No. 214) and “Plaintiff’s Brief in

 Opposition to Defendant’s ‘Motion to Stay Discovery Pending the Adjudication of Defendant’s

 Motion to Dismiss Plaintiff’s First Amended Complaint’” (See ECF No. 214-1).

        Landlord respectfully requests leave to file a Reply Brief to address certain issues that were

 raised in RJA’s pleadings in opposition to Landlord’s Motion to Stay. Counsel for Landlord

                                                  1
Case 2:18-cv-02104-JTF-tmp Document 215 Filed 05/03/19 Page 2 of 4                       PageID 3591


 consulted with counsel for RJA via telephone on May 2, 2019 about this Motion and counsel for

 RJA advised that RJA does not object to Landlord filing a Reply Brief to RJA’s pleadings. (ECF

 Nos. 214 and 214-1). Landlord’s request for leave is timely under Local Rule 7.2(c) as RJA’s

 aforementioned Response and Brief were filed on April 26, 2019. Accordingly, Landlord

 respectfully requests leave from the Court to file the above-referenced Reply Brief. Further, if the

 Court grants such leave, then Landlord requests that it be permitted to file a Reply Brief by no later

 than Friday, May 10, 2019 (provided that Landlord receives leave to file a Reply Brief before this

 date). Landlord also requests permission for its Reply Brief to be ten (10) pages or less. A proposed

 Order granting the relief requested by this Motion will be sent by e-mail to the Court’s CM/ECF

 inbox.

                                   Respectfully submitted,

                                   BLACK MCLAREN JONES RYLAND AND GRIFFEE, P.C.

                                       By:      /s/ Michael G. McLaren
                                                Michael G. McLaren (5100)
                                                John C. Ryland (#16878)
                                                Christopher M. Williams (#36256)
                                                530 Oak Court Drive, Suite 360
                                                Memphis, Tennessee 38117
                                                (901) 762-0535
                                                (901) 762-0539 – fax
                                                mmclaren@blackmclaw.com
                                                jryland@blackmclaw.com
                                                cwilliams@blackmclaw.com
                                                Attorneys for Defendants 50 North Front St. TN,
                                                LLC




                                                   2
Case 2:18-cv-02104-JTF-tmp Document 215 Filed 05/03/19 Page 3 of 4                     PageID 3592




                            CERTIFICATE OF CONSULTATION

        In accordance with Local Rule 7.2(a)(1)(B), the undersigned hereby certifies that counsel

 for Landlord, John Ryland, consulted with counsel for RJA, Niel Prosser, via telephone on May 2,

 2019 concerning this Motion and the relief requested therein. RJA’s counsel advised Landlord’s

 counsel that he does not oppose the relief sought in this Motion.

                                                      /s/ Michael G. McLaren

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of foregoing has been sent to the below-listed
 counsel via the Court’s ECF system on this 3 day of May, 2019.

 Niel Prosser, Esq.
 Rob Clapper, Esq.
 Kyle Johnson, Esq.
 THE PROSSER LAW FIRM, PLC
 5865 Ridgeway Center Pkwy, Ste. 300
 Memphis, Tennessee 38120
 np@prosserlaw.com
 rclapper@prosserlaw.com
 kjohnson@prosserlaw.com
 Counsel for Raymond James & Associates

 Melissa A. Maravich, Esq.
 Gary Scott Peeples, Esq.
 BURCH, PORTER & JOHNSON, PLLC
 130 North Court Avenue
 Memphis, Tennessee 38103
 Counsel for Raymond James & Associates

 Zachary Kisber, Esq.
 BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ
 165 Madison Ave, Suite 2000
 Memphis, Tennessee 38103
 Counsel for Commercial Advisors LLC

 Kannon C. Conway, Esq.
 HARRIS SHELBTON HANOVER WALSH, PLLC
 6060 Primacy Parkway, Suite 100
 Memphis, TN 38119
 kcc@harrisshelton.com
                                                 3
Case 2:18-cv-02104-JTF-tmp Document 215 Filed 05/03/19 Page 4 of 4         PageID 3593


 Counsel for Colliers International Memphis

 A. Scott Derrick, Esq.
 William C. Scales, Jr., Esq.
 GULLETT SANFORD ROBINSON & MARTIN, PLLC
 150 Third Avenue South, Suite 1700
 Nashville, TN 37201
 (615) 244-4994 Telephone
 (615) 256-6339 Facsimile
 sderrick@gsrm.com
 wscales@gsrm.com
 Counsel for Cousins Properties LP,
 successor-in-interest to Parkway Properties LP


                                                  /s/ Michael G. McLaren
                                                  Michael G. McLaren




                                              4
